

116 HR 4058 IH: Telemental Health Care Access Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4058IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Ms. Matsui (for herself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to ensure coverage of mental and behavioral health services furnished through telehealth.1.Short titleThis Act may be cited as the Telemental Health Care Access Act of 2021.2.Ensuring coverage for mental and behavioral health services furnished through telehealth(a)In generalSection 1834(m)(7) of the Social Security Act (42 U.S.C. 1395m(m)(7)) is amended—(1)by striking mental health services and all that follows through The geographic and inserting mental and behavioral health services furnished through telehealth.—The geographic;(2)by striking subject to subparagraph (B),;(3)by inserting , or for the provision of behavioral health services after or treatment of a mental health disorder; and (4)by striking subparagraph (B).(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of section 123 of division CC of the Consolidated Appropriations Act, 2021 (Public Law 116–260).3.Study and report on utilization of mental and behavioral health services furnished through telehealthNot later than 1 year after the first day after the end of the emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Secretary of Health and Human Services shall submit to Congress a report on the utilization of mental and behavioral health services furnished through telehealth under section 1834(m)(7) of such Act (42 U.S.C. 1395m(m)(7)), that includes any recommendations of the Secretary regarding—(1)fraud or abuse prevention with respect to such services; and(2)additional funding that the Office of Inspector General of the Department of Health and Human Services may require for purposes of conducting audits, investigations, and other oversight and enforcement activities with respect to the furnishing of such services.